Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 07/12/2022.
Claims 1-2, 4-15 and 17-20 (renumbered 1-18, respectively) are allowed.

Response to Arguments
Applicant’s arguments filed, with respect to the amended independent claims (Claims 1, 6 and 11) and the previously cited prior art, have been fully considered and are persuasive. The claims have been amended to include allowable subject matter from the previously objected (now cancelled) Claim 3.  Therefore, the rejection of Claims 1-2, 5, 8-12, 15 and 18-20 under 35 USC 103, and the objection of Claims 4, 6-7, 13-14 and 17, have been withdrawn.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Robert Pilaud (Reg. No. 53,470) on 07/26/2022.
The application has been amended as follows.
1.	(Currently Amended) A method comprising the steps of:
receiving an audio question from a first user of a plurality of users connected to a conference;
recording the audio question and preventing an immediate transmission of the audio question to the plurality of users connected to the conference;
analyzing the recorded audio question to determine that the audio question is relevant to a second user of the plurality of users and not relevant to a third user of the plurality of users;
preventing the audio question from being transmitted to the third user; and
transmitting the audio question to the second user of the plurality of users, 
wherein determining that the audio question is relevant to the second user comprises:
analyzing the recorded audio question to identify a keyword referenced in the question;
cross-referencing the identified keyword with a plurality of keywords associated with a respective background of each of the plurality of users to find a match; and
determining that the audio question is relevant to the second user based on determining a match between the identified keyword referenced in the audio question and the plurality of keywords associated with the background of the second user, and 
wherein the steps are executed by a processor.
6.	(Currently Amended) A method comprising the steps of:
receiving an audio question from a first user of a plurality of users connected to a conference;
recording the audio question and preventing an immediate transmission of the audio question to the plurality of users connected to the conference;
analyzing the recorded audio question to determine that the audio question is relevant to a second user of the plurality of users and not relevant to a third user of the plurality of users;
preventing the audio question from being transmitted to the third user; and
transmitting the audio question to the second user of the plurality of users,
wherein determining that the audio question is not relevant to the third user comprises:
analyzing the recorded audio question to identify a keyword referenced in the question;
cross-referencing the identified keyword with a plurality of keywords associated with a respective background of each of the plurality of users to find a match; and
determining that the audio question is not relevant to the third user based on determining a lack of a match between the identified keyword referenced in the audio question and the plurality of keywords associated with the background of the third user, and 
wherein the steps are executed by a processor.

Allowable Subject Matter
Claims 1-2, 4-15 and 17-20 (renumbered 1-18, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “determining that the audio question is relevant to the second user based on determining a match between the identified keyword referenced in the audio question and the plurality of keywords associated with the background of the second user”, as found in Claim 1. Similar features are claimed in Claims 2, 4-15 and 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672